Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 10, 2015

                                          No. 04-15-00738-CR

                                      IN RE Robert MARTINEZ

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On November 19, 2015, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
The court’s opinion will issue at a later date.

    Relator’s request for leave to file the petition for writ of mandamus is DENIED AS
MOOT.

           It is so ORDERED on December 10, 2015.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2015.


                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 587693, styled The State of Texas v. Robert Martinez, pending in the
County Court at Law No. 5, Bexar County, Texas, the Honorable John Longoria presiding.